DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,536,928 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Defective Reissue Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.

Accordingly, a new declaration is required identifying a new error upon which this reissue is based.
Claim Rejections - 35 USC § 251
Claims 1-14 are rejected as being based upon a defective reissue declaration filed on 01/03/2019 under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al (US 8,115,788).
Regarding claim 1, Kimura (e.g. figs. 51 & 57B; col. 6/. 37-col. 7/l. 8; col. 40/ll. 7-23) teaches an organic light-emitting display device, comprising: 
a substrate 5710; an insulating layer disposed on the substrate (e.g. interlayer insulating film; fig. 61A; 6112); 
a plurality of bottom electrodes 5713 arranged on the insulating layer in a matrix pattern defining a plurality of intersecting rows and columns (it is implicit in Kimura’s disclosure that the size and shape of the emitting areas/subpixel correspond to the shape and size of their bottom electrodes); 
an organic layer 5716 disposed on each of the bottom electrodes; 
a top electrode 5717  disposed on the organic layer; 
and a plurality of wiring lines adjacent to the first bottom electrode, the wiring lines being formed on the insulating layer placed between the rows of the bottom electrodes (e.g. fig. 51), wherein the wiring lines comprises: 
a first wiring line 5127 placed on a side of one of the plurality of rows of the bottom electrodes;
 and a second wiring line 5137 placed on the other side of the row, wherein a distance between the first wiring line and the second wiring line varies according to the color of light emitted from the organic layer. 

    PNG
    media_image1.png
    260
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    841
    media_image2.png
    Greyscale


Kimura teaches that the organic layer comprises a first emission region (RED) and a second emission region (WHITE) which respectively emits a first color and a second color. The plurality of bottom electrodes comprises the first bottom electrode SP2 (RED) and a second bottom electrode SP3 (WHITE) respectively disposed under the first emission region and the second emission region (see fig. 51). A distance d1 between the wiring lines adjacent to the first bottom electrode which is measured across the first bottom electrode is smaller than a distance d2 between the wiring lines adjacent to the second bottom electrode which is measured across the second bottom electrode.
Regarding claim 2, Kimura (e.g. fig. 51) teaches that the organic layer comprises third emission regions (e.g. BLUE) which emits light of a third color. The plurality of bottom 
Regarding claim 13, wherein an initialization signal is transmitted to the wiring lines (i.e. scan signal).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (US 8,115,788) in view of Tyan (US 6,861,800).
Regarding claims 3-5, Kimura discloses that the first through third bottom electrodes have different length/areas.  Note that one of ordinary skill in the art would understand that the size and shape of any emitting area (e.g. SP2) correspond to the size and shape of its bottom electrode. However, Kimura does not disclose that the length/area of the emitting regions may be different from each other. Tyan discloses that the size and shape of the pixels are defined by the size and shape of their metallic bottom-electrodes. Furthermore, the size and shape need not be identical for all pixels. In fact, the size and shape of the pixels can be used as a tool to improve the image quality of the color organic light-emitting display (col. 9/ll. 50-65).
(see KSR International Co. v. Teleflex Inc., 550 U.S.-,82 USPQ2d 1385 (2007).   
Allowable Subject Matter
Claims 6-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejection under 251 has been overcome. 
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. Applicant’s amendment necessitated a new ground of rejection.
Applicant argues that d1 and d2 disclosed by Kimura are not distances between two wirings adjacent to first and second pixels. In response to applicant's argument that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Amended claim 1 recites that “a distance between the wiring lines adjacent to the first bottom electrode which is measured cross the first bottom electrode is smaller than a distance between the wiring lines adjacent to the second bottom electrode which is measured across the second bottom electrode”.  This limitation is taught by Kimura as disclosed in the annotated figure 51 above. In this case, both of the wiring layer 5127 and 5137 are adjacent to the bottom electrode of the red subpixel SP2 and to the bottom electrode of the white subpixel SP3. The limitation “adjacent” is interpreted as the most proximal wiring lines without any other intervening line.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Noguchi (e.g. fig. 8) teaches embodiments having light emitting areas with sizes different from each other.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912.  The examiner can normally be reached on Monday to Friday 9:30 AM to 5:30 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 





/LEONARDO ANDUJAR/Primary Examiner, Art Unit 3991
                                                                                                                                                                                                         Conferees:


/ELIZABETH L MCKANE/Specialist, Art Unit 3991  

/Jean C. Witz/Supervisory Specialist, Art Unit 3991